       Case 3:20-cv-00300-DPM Document 4 Filed 11/16/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

DESHAWN SANDERS                                             PLAINTIFF
ADC #176217

v.                      No: 3:20-cv-300-DPM

KEITH BOWERS                                              DEFENDANT

                             JUDGMENT
     Sanders' s complaint is dismissed without prejudice.



                                                  y
                                 D .P. Marshall Jr.
                                 United States District Judge
